14-4750
Forsythe v. Sessions

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
1st day of December, two thousand seventeen.

Present:    ROSEMARY S. POOLER,
            DEBRA A. LIVINGSTON,
                        Circuit Judges.
            GEOFFREY W. CRAWFORD,1
                        District Judge.
_____________________________________________________

DWIGHT FORSYTHE, AKA DWIGHT RICHARD FORSYTHE,
AKA CLIFTON LAMAR ABSTON,

                              Petitioner,

                       v.                                                   14-4750

JEFFERSON B. SESSIONS III, UNITED STATES ATTORNEY GENERAL,

                        Respondent.
_____________________________________________________

Appearing for Appellant:      David Meir Zionts, Covington and Burling, LLP, Washington,
                              D.C., amicus curiae in support of Petitioner Dwight Forsythe

Appearing for Appellee:       Sabatino F. Leo, Office of Immigration Litigation, United States
                              Department of Justice (Sheri R. Glaser, on the brief), for Jefferson
                              B. Sessions III, U.S. Attorney General, Washington, D.C.

1
 Judge Geoffrey W. Crawford, United States District Court for the District of Vermont, sitting
by designation.
                              Benjamin C. Mizer, Anthony P. Nicastro, Office of the Attorney
                              General, Civil Division, Washington, D.C. (on the brief)

On Petition for Review of an Order of the Board of Immigration Appeals. Agency No. A88-426-
845.

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the petition for review be DISMISSED WITHOUT PREJUDICE.

       Petitioner Dwight Forsythe, a native and citizen of Jamaica, seeks review of the
December 10, 2014 order of the Board of Immigration Appeals affirming the immigration
judge’s denial of Forsythe’s application for withholding of removal on the basis of asylum and
the Convention Against Torture. We assume the parties’ familiarity with the underlying facts,
procedural history, and specification of issues for review.

        Forsythe was removed from the United States on January 26, 2017 and has not been in
touch with this Court since that date. His appointed amicus curiae counsel was unable to contact
him prior to argument, despite this Court’s order that the government provide any additional
contact information for Forsythe. We note that removal alone does not inevitably moot a petition
for review, so long as the petitioner maintains his interest in proceeding and can demonstrate the
existence of a “collateral consequence” to the denial of the underlying petition that would
“establish a live case or controversy.” Swaby v. Ashcroft, 357 F.3d 156, 159-61 (2d Cir. 2004).
Forsythe would be subject to a twenty-year bar on reentry under 8 U.S.C. 1182(a)(9)(A)(ii),
which establishes a cognizable collateral consequence for the purposes of jurisdiction.

       We prudentially decline to exercise our jurisdiction in this case, however, because of our
concern that we may no longer be in a position to offer an effective remedy “in light of the
myriad of uncertainties in this case.” Ali v. Cangemi, 419 F.3d 722, 724 (8th Cir. 2005).

       Accordingly, the petition for review is hereby DISMISSED WITHOUT PREJUDICE.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                2